 

Exhibit 10.5

 

PRIVATE PLACEMENT UNIT SUBSCRIPTION AGREEMENT

 

This PRIVATE PLACEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as
of the 13th day of August, 2020, by and between Lionheart Acquisition
Corporation II, a Delaware corporation (the “Company”), and Lionheart Equities,
LLC (the “Subscriber”).

 

WHEREAS, the Company desires to sell to the Subscriber on a private placement
basis (the “Sale”) an aggregate of 595,000 private placement units (the “Private
Placement Units”) of the Company for a purchase price of $10.00 per Private
Placement Unit, each Private Placement Unit comprised of one share of Class A
common stock of the Company, par value $0.0001 per share (“Common Stock”), and
one-half of one redeemable warrant, each whole warrant exercisable to purchase
one share of Common Stock (each whole warrant, a “Warrant”). The shares of
Common Stock underlying the Private Warrants (as defined below) are hereinafter
referred to as the “Warrant Shares.” The shares of Common Stock underlying the
Private Placement Units (excluding the Warrant Shares) are hereinafter referred
to as the “Private Shares.” The Warrants underlying the Private Placement Units
are hereinafter referred to as the “Private Warrants.” The Private Placement
Units, the Private Shares, the Private Warrants and the Warrant Shares,
collectively, are hereinafter referred to as the “Securities.” Each Private
Warrant is exercisable to purchase one share of Common Stock at an exercise
price of $11.50, subject to the adjustments as set forth in the Warrant
Agreement (as defined below), during the period commencing on the later of
(i) twelve (12) months from the date of the closing of the Company’s initial
public offering of units (the “IPO”) and (ii) 30 days following the consummation
of the Company’s initial business combination (the “Business Combination”), as
such term is defined in the registration statement in connection with the IPO,
as amended at the time it becomes effective (the “Registration Statement”),
filed with the Securities and Exchange Commission (“SEC”), and expiring on the
fifth anniversary of the consummation of the Business Combination (provided that
so long as the Private Warrants are held by the Subscriber, its designees or
affiliates, the Subscriber, its designees or affiliates will not be permitted to
exercise such Private Warrants after the five year anniversary of the effective
date of the Registration Statement); and

 

WHEREAS, the Subscriber wishes to purchase an aggregate of 595,000 Private
Placement Units for the Purchase Price (as defined below), and the Company
wishes to accept such subscription from the Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscriber
hereby agree as follows:

 

1.            Agreement to Subscribe.

 

1.1            Purchase and Issuance of the Private Placement Units. Upon the
terms and subject to the conditions of this Agreement, the Subscriber hereby
agrees to purchase from the Company, and the Company hereby agrees to sell to
the Subscriber, on the Closing Date (as defined below) the Private Placement
Units in consideration of the payment of the Purchase Price. On the Closing
Date, the Company shall, at its option, deliver to the Subscriber the
certificates representing the Securities purchased or effect such delivery in
book-entry form.

 



 

 

 

1.2            Purchase Price. As payment in full for the Private Placement
Units being purchased under this Agreement, the Subscriber shall pay $5,950,000
(the “Purchase Price”) by wire transfer of immediately available funds or by
such other method as may be reasonably acceptable to the Company, to the trust
account (the “Trust Account”) at a financial institution to be chosen by the
Company, maintained by Continental Stock Transfer & Trust Company, acting as
trustee (“Continental”), on or prior to the Closing Date.

 

1.3            Closing. The closing of the purchase and sale of the Private
Placement Units (the “Closing”) shall take place simultaneously with the closing
of the IPO on the date of the closing of the IPO (the “Closing Date”). The
Closing shall take place at the offices of Loeb & Loeb LLP, 345 Park Avenue, New
York, New York 10154, or such other place as may be agreed upon by the parties
hereto.

 

1.4            Conditions to Closing. The obligation of the Subscriber to
purchase and pay for the Private Placement Units as provided herein shall be
subject to the satisfaction of the conditions set forth in Section 5 of the
Underwriting Agreement, dated the date hereof (the “Underwriting Agreement”), by
and among the Company, the Subscriber and Cantor Fitzgerald & Co.

 

1.5            Termination. This Agreement and each of the obligations of the
undersigned shall be null and void and without effect if the Closing does not
occur on prior to December 31, 2020 or if the Underwriting Agreement is
terminated for any reason.

 

2.            Representations and Warranties of the Subscriber.

 

Subscriber represents and warrants to the Company that:

 

2.1            No Government Recommendation or Approval. Subscriber understands
that no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Sale of the Securities.

 

2.2            Accredited Investor. Subscriber represents that it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”), and
acknowledges that the sale contemplated hereby is being made in reliance, among
other things, on a private placement exemption to “accredited investors” under
the Securities Act and similar exemptions under state law.

 

2.3            Intent. Subscriber is purchasing the Securities solely for
investment purposes, for Subscriber’s own account (and/or for the account or
benefit of its members or affiliates, as permitted, pursuant to the terms
hereof), and not with a view to the distribution thereof and Subscriber has no
present arrangement to sell the Securities to or through any person or entity
except as may be permitted hereunder. The Subscriber shall not engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act.

 



2

 

 

2.4            Restrictions on Transfer. Subscriber acknowledges and understands
the Private Placement Units are being offered in a transaction not involving a
public offering in the United States within the meaning of the Securities Act.
The Securities have not been registered under the Securities Act and, if in the
future Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only pursuant to (i)  an effective registration statement filed
under the Securities Act, (ii) an exemption from registration under Rule 144
promulgated under the Securities Act, if available, or (iii) any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 7 hereof. Subscriber agrees that if any transfer of its Securities or
any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company with respect to such transfer. Absent
registration or another available exemption from registration, Subscriber agrees
it will not resell the Securities (unless otherwise permitted pursuant to the
terms hereof). Subscriber further acknowledges that because the Company is a
shell company, Rule 144 may not be available to Subscriber for the resale of the
Securities until the one year anniversary following consummation of the Business
Combination of the Company, despite technical compliance with the requirements
of Rule 144 and the release or waiver of any contractual transfer restrictions.

 

2.5            Sophisticated Investor.

 

(a)            Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Securities.

 

(b)            Subscriber is aware that an investment in the Securities is
highly speculative and subject to substantial risks because, among other things,
(i) the Securities are subject to transfer restrictions and have not been
registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available and (ii) Subscriber has waived its redemption rights
with respect to the Securities as set forth in Section 5 hereof, and the
Securities held by the Subscriber are not entitled to, and have no right,
interest or claim to any monies held in the Trust Account, and accordingly
Subscriber may suffer a loss of a portion or all of its investment in the
Securities. Subscriber is able to bear the economic risk of its investment in
the Securities for an indefinite period of time.

 

2.6            Organization and Authority. Subscriber is duly organized, validly
existing and in good standing under the laws of its state of incorporation or
formation and it possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.

 

2.7            Authority. This Agreement has been validly authorized, executed
and delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 



3

 

 

2.8            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by Subscriber of the transactions contemplated
hereby do not violate, conflict with or constitute a default under
(i) Subscriber’s charter documents, (ii) any agreement or instrument to which
Subscriber is a party or (iii) any law, statute, rule or regulation to which
Subscriber is subject, or any agreement, order, judgment or decree to which
Subscriber is subject.

 

2.9            No Legal Advice from Company. Subscriber acknowledges it has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement and the other agreements entered into between the parties hereto
with Subscriber’s own legal counsel and investment and tax advisors. Except for
any statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.10            Reliance on Representations and Warranties. The Subscriber
understands the Private Placement Units are being offered and sold to the
Subscriber in reliance on exemptions from the registration requirements under
the Securities Act, and analogous provisions in the laws and regulations of
various states, and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth in this Agreement in order to determine the
applicability of such provisions.

 

2.11            No General Solicitation. Subscriber is not subscribing for the
Private Placement Units as a result of or subsequent to any general solicitation
or general advertising, including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio, or presented at any seminar or
meeting or in the Registration Statement.

 

2.12            Legend. Subscriber acknowledges and agrees the book-entries
evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

 

3.            Representations, Warranties and Covenants of the Company.

 

The Company represents and warrants to, and agrees with, Subscriber that:

 

3.1            Valid Issuance of Capital Stock. The total number of shares of
all classes of capital stock which the Company has authority to issue is
100,000,000 shares of Class A Common Stock, 10,000,000 shares of Class B Common
Stock, $0.0001 par value per share (the “Class B Common Stock”), and 1,000,000
shares of preferred stock, $0.0001 par value per share (“Preferred Stock”). As
of the date hereof, the Company has issued and outstanding 5,750,500 shares of
Class B Common Stock (of which up to 750,000 shares are subject to forfeiture as
described in the Registration Statement), no shares of Class A Common Stock and
no shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable.

 



4

 

 

3.2            Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and that certain warrant agreement (the
“Warrant Agreement”) to be entered into between the Company and Continental, as
warrant agent, as the case may be, each of the Private Placement Units, Private
Shares, Private Warrants and Warrant Shares will be duly and validly issued,
fully paid and non-assessable. On the date of issuance of the Private Placement
Units and Warrant Shares shall have been reserved for issuance. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, as the case may be, Subscriber will have or receive good title to the
Private Placement Units, Private Shares and Private Warrants, free and clear of
all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and (ii) transfer restrictions under federal and state
securities laws.

 

3.3            Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4            Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5            No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not (i) result in a violation of the Company’s certificate of
incorporation or by-laws, (ii) conflict with, or constitute a default under any
agreement or instrument to which the Company is a party or (iii) any law
statute, rule or regulation to which the Company is subject or any agreement,
order, judgment or decree to which the Company is subject. Other than any SEC or
state securities filings which may be required to be made by the Company
subsequent to the Closing Date, and any registration statement which may be
filed pursuant thereto, the Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency or
self-regulatory entity in order for it to perform any of its obligations under
this Agreement or issue the Private Placement Units, Private Shares, Private
Warrants or Warrant Shares in accordance with the terms hereof.

 

3.6            Additional Representations and Warranties. The representations
and warranties of the Company set forth in the Underwriting Agreement are hereby
incorporated herein and are true and correct with the same force and effect as
though expressly made herein as of the date hereof.

 



5

 

 

4.            Legends.

 

4.1            Legend. The Company will issue the Private Placement Units,
Private Shares and Private Warrants, and when issued, the Warrant Shares,
purchased by the Subscriber in the name of the Subscriber. The Securities will
bear the following Legend and appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A PRIVATE PLACEMENT UNIT SUBSCRIPTION AGREEMENT BETWEEN LIONHEART ACQUISITION
CORPORATION II AND LIONHEART EQUITIES, LLC AND MAY ONLY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP
PURSUANT TO THE TERMS SET FORTH IN THE UNIT SUBSCRIPTION AGREEMENT.”

 

4.2            Subscriber’s Compliance. Nothing in this Section 4 shall affect
in any way the Subscriber’s obligations and agreements to comply with all
applicable securities laws upon resale of the Securities.

 

4.3            Company’s Refusal to Register Transfer of the Securities. The
Company shall refuse to register any transfer of the Securities, if in the sole
judgment of the Company such purported transfer would not be made (i) pursuant
to an effective registration statement filed under the Securities Act, or
pursuant to an available exemption from the registration requirements of the
Securities Act and (ii) in compliance herewith.

 

4.4            Registration Rights. The Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into among the Subscriber, the
Company and others, on or prior to the effective date of the Registration
Statement.

 



6

 

 

5.            Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination,
(iii) upon the Company’s redemption of shares of Common Stock sold in the
Company’s IPO upon the Company’s failure to timely complete the Business
Combination or (iv) in connection with a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation,
(A) to modify the substance or timing of the Company’s obligation to redeem 100%
of the Company’s public shares if the Company does not timely complete the
Business Combination or (B) with respect to any other provision relating to
stockholders’ rights or pre-Business Combination activity. In the event
Subscriber purchases shares of Common Stock in the IPO or in the aftermarket,
any additional shares so purchased shall be eligible to receive the redemption
value of such shares of Common Stock upon the same terms offered to all other
purchasers of Common Stock in the IPO in the event the Company fails to
consummate the Business Combination.

 

6.            Terms of Private Warrants. Each Private Warrant shall have the
terms set forth in the Warrant Agreement.

 

7.            Lock-Up Period.

 

7.1            The Subscriber agrees that it shall not Transfer any Securities
until 30 days following the consummation of the Business Combination; provided,
however, that Transfers of Securities are permitted (i) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Company’s sponsor, or any affiliates
of the Company’s sponsor; (ii) in the case of an individual, by gift to a member
of one of the members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (iii) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual; (iv) in the case of an individual, pursuant to a qualified domestic
relations order; (v) by private sales or transfers made in connection with any
forward purchase agreement or similar arrangement or in connection with the
consummation of the Business Combination at prices no greater than the price at
which the shares or warrants were originally purchased; (vi) in the event of the
Company’s liquidation prior to the completion of the Business Combination;
(vii) by virtue of the laws of Delaware or Company’s sponsor’s limited liability
company agreement upon dissolution of the Company’s sponsor; or (viii) in the
case of Subscriber, to Subscriber’s affiliates or any entity controlled by
Subscriber, provided, however, that in the case of clauses (i) through (v),
(vii) or (viii), these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the Transfer restrictions herein.

 

7.2            For purposes of Section 7.1, the term “Transfer” shall mean the
(i) sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any of the Securities, (ii) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Securities, whether any such
transaction is to be settled by delivery of such Securities, in cash or
otherwise, or (iii) public announcement of any intention to effect any
transaction specified in clause (i) or (ii).

 



7

 

 

8.            Terms of the Private Placement Units and Private Warrants.

 

8.1            The Private Placement Units and their component parts are
substantially identical to the units to be offered in the IPO except that:
(i) the Private Placement Units and component parts are subject to the transfer
restrictions described in Section 7 hereof, (ii) the Private Warrants will be
non-redeemable and may be exercisable on a “cashless” basis if held by
Subscriber or its permitted transferees, as further described in the Warrant
Agreement, (iii) the Private Warrants may not be exercised after the five year
anniversary of the effective date of the Registration Statement and (iv) the
Private Placement Units and component parts are being purchased pursuant to an
exemption from the registration requirements of the Securities Act and will
become freely tradable only after the expiration of the lockup described above
in clause (i) and they are registered pursuant to the Registration Rights
Agreement or an exemption from registration is available, and the restrictions
described above in clause (i) has expired.

 

8.2            Subscriber agrees that if the Company seeks stockholder approval
of a Business Combination, then in connection with such Business Combination,
Subscriber shall (i) vote the Private Shares owned by it in favor of the
Business Combination and (ii) not redeem any Private Shares owned by Subscriber
in connection with such stockholder approval.

 

9.            Governing Law; Jurisdiction; Waiver of Jury Trial.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

 

10.            Assignment; Entire Agreement; Amendment.

 

10.1            Assignment. Neither this Agreement nor any rights hereunder may
be assigned by any party to any other person other than by Subscriber to a
person agreeing to be bound by the terms hereof, including the transfer
restrictions contained in Section 7 hereof.

 

10.2            Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them.

 

10.3            Amendment. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by all of the parties
hereto.

 

10.4            Binding upon Successors. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and to their respective heirs,
legal representatives, successors and permitted assigns.

 



8

 

 

11.            Notices.

 

11.1            Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (i) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (ii) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (iii) if by any other
form of electronic transmission, when directed to the stockholder.

 

12.            Counterparts; Electronic Signatures.

 

This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument. The words “execution,” signed,”
“signature,” and words of like import in this Agreement or in any other
certificate, agreement or document related to this Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf,” “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

 

13.            Survival; Severability.

 

13.1            Survival. The representations, warranties, covenants and
agreements of the parties hereto shall survive the Closing Date.

 

13.2            Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

14.            Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       LIONHEART ACQUISITION CORPORATION II       By: /s/ Ophir
Sternberg     Name: Ophir Sternberg     Title: President and Chief Executive
Officer           SUBSCRIBER:       LIONHEART EQUITIES, LLC       By: /s/ Ophir
Sternberg     Name: Ophir Sternberg     Title: Manager

 

[Signature Page to Private Placement Unit Subscription Agreement]

 



10

 